 


110 HR 267 IH: Military Commissions Habeas Corpus Restoration Act of 2007
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 267 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 28, United States Code, to repeal the restriction on the jurisdiction of courts, justices, and judges to hear or consider applications for writs of habeas corpus filed by or on behalf of certain aliens detained by the United States. 
 
 
1.Short titleThis Act may be cited as the Military Commissions Habeas Corpus Restoration Act of 2007. 
2.Repeal of restriction on habeas corpus 
(a)RepealSection 2241 of title 28, United States Code, is amended by striking subsection (e). 
(b)Conforming amendment 
(1)In generalChapter 99 of title 28, United States Code, is amended by adding at the end the following new section: 
 
1632.Jurisdiction to hear actions against the United States relating to enemy combatantsExcept as provided in paragraphs (2) and (3) of section 1005(e) of the Detainee Treatment Act of 2005 (10 U.S.C. 801 note), no court, justice, or judge shall have jurisdiction to hear or consider any action against the United States or its agents, other than an application for a writ of habeas corpus, relating to any aspect of the detention, transfer, treatment, trial, or conditions of confinement of an alien who is or was detained by the United States and has been determined by the United States to have been properly detained as an enemy combatant or is awaiting such determination. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1632. Jurisdiction to hear actions against the United States relating to enemy combatants.  . 
(c)Effective dateThe amendments made by this section shall apply to all cases, without exception, pending on or after the date of the enactment of the Detainee Treatment Act of 2005 (Public Law 109–148; 119 Stat. 2739) which relate to any aspect of the detention, transfer, treatment, trial, or conditions of detention of an alien detained by the United States since September 11, 2001. 
 
